Citation Nr: 1206920	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for residuals of a right leg cyst (status post lipoma excision of right popliteal space), to include as due to Agent Orange exposure, and/or secondary to service-connected disabilities.  

2. Entitlement to service connection for a chronic skin condition (claimed as rashes and cysts), to include as to due Agent Orange exposure. 

3. Entitlement to an initial compensable rating for residual foreign body, left foot scar (claimed as left foot condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, and from December 1977 to January 1984 (with the Army National Guard).  He had additional, unverified periods of National Guard service from 1971 to 1993.  He is the recipient of, among other decorations, the Purple Heart Medal and Vietnam Service Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  Jurisdiction of the appeal was later transferred to the Montgomery, Alabama RO as indicated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for residuals of a right leg cyst (hereinafter "right leg condition") and for chronic skin rashes.  The Veteran additionally seeks a higher initial evaluation for his service-connected left foot condition.  The Board finds that further development is required prior to final appellate review of the claims. 

Entitlement to Service Connection for a Right Leg Condition (claimed as residuals of a right knee cyst/lipoma) and Chronic Skin Rash.   

The Veteran asserts that service connection is warranted on either direct or secondary bases for the above conditions.  

At the outset, the Board notes that VA has verified the Veteran's service in the Republic of Vietnam, and he is therefore presumed to have been exposed to Agent Orange. See 38 C.F.R. § 3.307(a)(1)(6)(iii)(2011).  As shown below, however, the Veteran has never been diagnosed with any of these presumptive conditions listed in § 3.309(e); rather, he has been diagnosed with status post lipoma excision of the right popliteal space with residual scarring and dermatitis.  This does not, however, prevent the Veteran from establishing service connection, to include as a result of herbicide exposure, on a direct basis. See Combee v. Brown, 34 F. 3d. 1039, 1043-1044 (Fed. Cir. 1994).  

With respect to service connection on a secondary basis, service treatment records indicate that the Veteran was injured in a booby trap incident in June 1969.  He is service-connected for residuals of this injury, which consist of the following: residuals of a foreign body, left foot scarring, residual scars from shrapnel fragments to the right thigh, and shell fragment wound, right forearm.  He additionally asserts that his right leg condition is either caused or aggravated by the service-connected right thigh condition.  

a. Right Leg

With respect to the right leg claim, the Veteran's service treatment records from his first period of active duty service (1968 to 1969) do not reflect complaints, treatment, or diagnosis relating to a right leg condition.  The October 1969 separation examination was likewise silent as to any right leg condition.  

Following service, the record reflects that the Veteran underwent surgery to remove a lipoma of the right popliteal space (posterior right knee/leg area) in February 1970, approximately four months after separation from active duty service. See VA Hospital Report, Birmingham, Alabama, February 18, 1970.  The associated surgical report indicates that the Veteran first noted swelling behind the right knee in July 1969.  He reported that he sustained a shrapnel wound to the right thigh area in June 1969 and later noticed swelling behind the right knee.  He endorsed intermittent episodes of swelling.  In addition, he also reported that he twisted his right knee in 1968 and that he experienced temporary pain and swelling at that time.  

An April 1970 follow-up note indicates that the Veteran's surgical incisions were healing well, but that he had developed some keloid formation.  

In a September 1970 USARNG enlistment Report of Medical History, the Veteran reported that he had been treated for a "Baker" cyst which grew in his right leg due to military combat courses.  Again, this was self-reported by the Veteran and not objectively confirmed by the examining physician.  

The Veteran's January 1984 National Guard retirement examination noted a "6 inch gunshot wound in the back of the right knee."  Also noted was "fluid removal off knees" and "GSW right/lower leg."  The contemporaneous Report of Medical History indicated that the Veteran underwent removal of a cyst in the right leg in January 1970.  

A November 1984 Statement of Medical Examination and Duty Status report shows that the Veteran sustained an injury to his right knee during a night combat equipment jump.  The diagnosis was medial collateral ligament strain, right lower extremity.  The Veteran was on INACDUTRA at the time of the injury.  

A June 1985 VA treatment report noted an old, posterior right knee surgical scar; there was crepitus on motion.  

A May 2006 VA scar examination indicated that the Veteran sustained several injuries from a booby trap incident in-service.  Among those injuries was reported shrapnel to the right thigh and cyst removal from the posterior knee.  The Veteran described the cyst as a "big glob of fat with blood vessels running through it."  He stated his belief that the cyst was possibly related to his shrapnel injury.  He endorsed continuing symptoms, including periodic fluid removal from the knee.  Objectively, the posterior knee scar was described as 12.0 centimeters long; hyperpigmented; and thin, but not tender.  The pertinent diagnoses were "unknown benign mass removal from his posterior knee within a year of his discharge" with scar as described.  The VA examiner stated that he was not aware of an association between a large foreign body and the booby trap injury.  

The Veteran provided testimony at a personal hearing held before a Decision Review Officer in February 2010.  He reported that the cyst first manifested during active duty service around 1969; he continued to have swelling of the posterior knee area until February 1970, at which time he underwent lipoma excision.  He stated that he continued to experience problems with his right knee/leg throughout the 1980's and that he was treated for fluid removal at Maxwell Air Force Base.  

In sum, the Veteran has competently reported that his right leg problems (manifested by swelling) first began in-service in 1969.  Post-service treatment records show that he underwent surgical removal of a large lipoma just four months after separation from service in January 1970.  The Veteran has reported continued leg symptomatology in the area of the excised lipoma.  This includes swelling, fluid removal around the knee, and a large residual scar.  The May 2006 VA examination opinion does not specifically address the Veteran's contention that he first experienced symptoms of the cyst during service.  A VA examination is necessary to address the following:  (1) whether the Veteran's right leg condition (status post lipoma excision with residual scarring) had its origin in-service, or is it in any way related to the Veteran's active service, to include exposure to Agent Orange; and (2) whether the Veteran's right leg condition is caused or aggravated by his service-connected right thigh condition.  These questions should be addressed upon remand as indicated below. 



b. Skin Condition/Rash

With respect to the Veteran's claim for a skin condition (claimed as skin rashes and cysts), service treatment records reflect diagnoses of ringworm and a fungus infection affecting both feet in March 1969.  There are also complaints of small "boils on legs and crotch" in March 1969.  The separation examination is normal with respect to the skin.  

An April 1985 VA treatment report reflects diagnoses of medial eyelid dermatitis and "wet maceration" between toes.  He was prescribed hydrocortisone and Lotrimin cream.  

A June 1985 Agent Orange Exam reflects generalized complaints of itching; objectively, the examiner noted a rash on the Veteran's right thigh.  An associated VA treatment record shows diagnoses of neurodermatitis and "pruritis associated with stress."  

A VA treatment record dated in 1996 shows lichenified lesions on the Veteran's mid-back and a provisional diagnosis of lichen simplex chronicus.  

An August 1996 Agent Orange examination reflects complaints of skin problems with lichenified lesions on chest and buttocks.  

A September 1996 VA treatment note shows complaints of a back rash. 

Another VA treatment record of the same month shows intermittent foot scaling, hyperkeratosis, seborrheic dermatitis, and tinea pedis.  

More recently, private treatment records from the Kirkland Clinic, dated from 2004 to 2009, note complaints of rashes and a diagnosis of dermatitis.  In a June 2007 treatment note, the Veteran reported that he had experienced rashes, in varying places on his body, for the last 35 years. 

Again, the Veteran testified at a personal hearing in February 2010.  He essentially reported that he has consistently experienced skin problems, in the form of dermatitis and rashes all over his body, since serving in Vietnam.  See DRO Hearing Transcript, p. 4.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed skin condition (diagnosed as dermatitis).  This should be accomplished upon remand.  

Increased Rating for Residuals of Foreign Body, Left Foot Scar

The Veteran contends that his left foot disability is more severe than what is represented by the currently assigned noncompensable rating under Diagnostic Code 5284-7804.   

Specifically, at his DRO hearing in February 2010, the Veteran testified that he has painful calluses on the bottom of his left foot as a result of metal fragment removal.  The Veteran's last VA examination was conducted May 2006, nearly six years ago.  
The 'duty to assist' requires a 'thorough and contemporaneous medical examination' that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Accordingly, the Board finds that the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to rate the disability throughout the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA facility in Birmingham, Alabama, dated since December 2009.  

2. After any and all records obtained pursuant to the above have been associated, the Veteran should be afforded a VA examination by an appropriate VA examination to determine the nature and etiology of the Veteran's current right leg and skin conditions.  

The claims file must be made available to the examiner and reviewed.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should provide an opinion as to the following:

Right Leg Condition

(a) Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that right leg lipoma, status post excision, had its onset in-service, or is in any way related to the Veteran's periods of active duty service, to include as due to Agent Orange exposure?  

In answering the above question, the examiner should specifically consider and comment upon the Veteran's report of leg swelling behind the right knee in July 1969 (shortly after the shrapnel injury to the right thigh area), as documented by the February 1970 surgical report. 

(b) Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that right leg lipoma, status post excision, is caused or aggravated (chronically worsened beyond the natural progress of the disease) by the Veteran's service-connected residual shrapnel wound to the right thigh? 

(c) In answering the above questions, the examiner should also identify all current manifestations of the right leg lipoma, status post excision, to include scarring and musculoskeletal/neurological complications, if any. 

The examiner should set forth all examination findings and provide a complete rationale for the conclusions reached.  If the examiner cannot provided the opinion without resort to speculation, the examiner should explain why this is so.  

Skin Conditions 

(a) Identify all current skin conditions, to include dermatitis.  

(b) The examiner is asked to opine as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed skin conditions had their onset in-service, or are in any way related to the Veteran's periods of active service, to include as due to Agent Orange exposure?  The examiner must consider the Veteran's contention that he had experienced rashes over his body since service. 

The examiner should set forth all examination findings and provide a complete rationale for the conclusions reached.  If the examiner cannot provided the opinion without resort to speculation, the examiner should explain why this is so.  

3. Schedule the Veteran for a VA examination(s) to determine the severity of the service-connected residual foreign body, left foot scar.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the foot examiner should identify all current manifestations of the service-connected left foot disability, to include calluses and scars. 

The examiner should specifically indicate whether any associated foot disability is moderate, moderately severe, or severe.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use and flare-ups on account of the service connected residual foreign body, left foot scar should be described.  

4.  Following completion of the above, and any additional notice or development deemed warranted, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


